Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4764 DREYFUS PREMIER MUNICIPAL BOND FUND (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 7/31/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Premier Municipal Bond Fund July 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments104.0% Rate (%) Date Amount ($) Value ($) Alabama.6% Alabama University, HR (Insured; MBIA, Inc.) 5.75 9/1/10 3,000,000 a 3,239,040 Arizona2.4% Arizona Health Facilities Authority, Health Care Facilities Revenue (The Beatitudes Campus Project) 5.20 10/1/37 2,400,000 1,909,032 City of Phoenix, County of Maricopa and the County of Pima Industrial Development Authorities, SFMR (Collateralized: FHLMC, FNMA and GNMA) 5.80 12/1/39 7,810,000 7,766,264 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 5,000,000 4,425,900 California9.9% California, GO 5.63 5/1/10 2,530,000 a 2,692,047 California, GO (Insured; MBIA, Inc.) 4.25 8/1/33 3,625,000 3,092,125 California, GO (Various Purpose) 5.25 11/1/27 5,000,000 5,084,400 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 11/15/46 6,475,000 6,290,463 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) 5.90 6/1/14 12,710,000 b,c 14,044,296 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 6,270,000 5,739,056 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.88 6/1/13 2,170,000 a 2,582,994 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.90 6/1/13 1,920,000 a 2,287,430 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 3,750,000 2,768,325 Lincoln, Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) 6.00 9/1/13 3,145,000 a 3,595,427 Los Angeles Department of Water and Power, Water System Revenue (Insured; AMBAC) 5.00 7/1/35 10,000,000 10,006,000 Colorado5.1% Colorado Educational and Cultural Facilities Authority, LR (Community Colleges of Colorado System Headquarters Project) (Insured; AMBAC) 5.50 12/1/21 1,100,000 1,159,345 Colorado Health Facilities Authority, Revenue (Poudre Hospital) (Insured; FSA) 5.25 3/1/36 5,000,000 5,026,450 Colorado Housing Finance Authority (Single Family Program) (Collateralized; FHA) 7.15 10/1/30 45,000 45,895 Colorado Housing Finance Authority (Single Family Program) (Collateralized; FHA) 6.60 8/1/32 2,580,000 2,728,737 Denver City and County, Airport Revenue (Insured; AMBAC) 6.00 11/15/17 5,000,000 5,083,300 Northwest Parkway Public Highway Authority, Revenue 7.13 6/15/11 8,250,000 a 9,279,105 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) 0.00 6/15/11 6,125,000 a,d 2,106,388 University of Colorado Hospital Authority, Revenue 5.25 11/15/39 4,810,000 4,352,906 Connecticut3.5% Connecticut 5.50 12/15/15 7,400,000 b,c 8,355,636 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.63 7/1/26 1,810,000 1,786,796 Mashantucket Western Pequot Tribe, Special Revenue 5.75 9/1/27 8,000,000 b 7,112,880 Mashantucket Western Pequot Tribe, Special Revenue 6.50 9/1/31 3,500,000 b 3,356,710 Delaware.4% Wilmington, GO 5.00 12/1/27 2,000,000 2,063,420 Florida9.1% Broward County Housing Finance Authority, MFHR (Emerald Palms Apartments Project) 5.60 7/1/21 1,810,000 1,801,348 Broward County Housing Finance Authority, MFHR (Pembroke Villas Project) (Insured; FSA) 5.55 1/1/23 1,000,000 982,440 Broward County School Board, COP (Master Lease Purchase Agreement) (Insured; FSA) 5.00 7/1/21 1,250,000 1,281,238 Capital Projects Finance Authority, Revenue (Capital Projects Loan Program-AAAE Airport Projects) (Insured; MBIA, Inc.) 5.25 6/1/14 1,485,000 1,549,687 Capital Projects Finance Authority, Student Housing Revenue (Capital Projects Loan Program-Florida Universities) (Insured; MBIA, Inc.) 5.50 10/1/17 2,520,000 2,613,442 Escambia County Housing Finance Authority, SFMR (Multi-County Program) (Collateralized: FNMA and GNMA) 5.50 10/1/21 1,770,000 1,772,000 Florida Board of Education, Lottery Revenue (Insured; FGIC) 5.00 7/1/20 1,480,000 1,512,915 Florida Department of Children and Family Services, COP (South Florida Evaluation Treatment Center Project) 5.00 10/1/21 1,600,000 1,635,664 Florida Housing Finance Agency, Housing Revenue (Brittany of Rosemont Apartments Project) (Insured; AMBAC) 7.00 2/1/35 6,000,000 6,002,400 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 5.00 2/1/18 1,000,000 1,027,040 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 5.13 2/1/31 1,500,000 1,502,265 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 6.00 11/15/11 2,500,000 a 2,761,150 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.25 11/15/36 9,480,000 9,049,608 Lee County Housing Finance Authority, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.30 3/1/29 100,000 101,448 Manatee County Housing Finance Authority, SFMR (Collateralized; GNMA) 5.85 11/1/33 1,120,000 1,096,749 Miami-Dade County, Aviation Revenue, Miami International Airport (Hub of the Americas) (Insured; FSA) 5.00 10/1/33 1,285,000 1,173,449 Miami-Dade County, Solid Waste System Revenue (Insured; FSA) 5.50 10/1/17 2,595,000 2,755,163 Miami-Dade County Housing Finance Authority, MFMR (Country Club Villas II Project) (Insured; FSA) 5.70 7/1/21 400,000 402,412 Orange County Housing Finance Authority, MFHR (Palm Grove Gardens) (Collateralized; FNMA) 5.15 1/1/23 1,175,000 1,196,103 Orange County Housing Finance Authority, MFHR (Seminole Pointe Apartments) 5.75 12/1/23 2,840,000 2,784,506 Osceola County Industrial Development Authority, Revenue (Community Provider Pooled Loan Program) 7.75 7/1/17 948,000 948,521 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 206,970 Palm Bay, Utility System Improvement Revenue (Insured; FGIC) 0.00 10/1/20 1,845,000 d 998,330 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 d 456,300 Port Saint Lucie, Utility System Revenue (Insured; MBIA, Inc.) 0.00 9/1/33 4,000,000 d 930,320 Seminole Water Control District, Improvement Bonds (Unit of Development Number 2) 6.75 8/1/22 1,680,000 1,684,250 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; MBIA, Inc.) 5.00 8/1/21 1,095,000 1,102,391 Village Center Community Development District, Utility Revenue (Insured; MBIA, Inc.) 5.25 10/1/23 1,000,000 1,041,570 Winter Park, Water and Sewer Revenue (Insured; AMBAC) 5.38 12/1/18 1,730,000 1,830,392 Winter Springs, Water and Sewer Revenue (Insured; MBIA, Inc.) 5.00 4/1/20 1,585,000 1,620,282 Georgia1.7% College Park Business and Industrial Development Authority, Revenue (Civic Center Project) (Insured; AMBAC) 5.75 9/1/10 4,250,000 a 4,625,530 Georgia 5.25 7/1/10 5,000,000 a 5,279,250 Illinois4.3% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.45 9/1/29 1,700,000 1,726,826 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 10,000,000 10,395,600 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8.75 3/1/10 67,000 67,088 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8.25 8/1/12 216,484 171,912 Illinois Educational Facilities Authority, Revenue (Northwestern University) 5.00 6/1/12 7,500,000 b,c 7,502,363 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; MBIA, Inc.) 5.50 6/15/23 5,000,000 5,281,350 Kansas1.3% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.55 6/1/38 2,500,000 2,447,000 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/19 2,000,000 2,120,480 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/20 3,000,000 3,180,720 Kentucky2.2% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 6,221,270 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 6,878,220 Louisiana1.1% Louisiana Housing Finance Agency, SFMR (Home Ownership Program) (Collateralized: FNMA and GNMA) 6.40 12/1/30 1,340,000 1,382,384 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 5,000,000 4,879,400 Maryland1.3% Maryland Energy Financing Administration, SWDR (Wheelabrator Water Technologies Baltimore LLC Projects) 6.45 12/1/16 2,100,000 2,122,701 Maryland Health and Higher Educational Facilities Authority, Revenue (Johns Hopkins University Issue) 5.25 7/1/38 5,000,000 e 5,187,650 Massachusetts2.7% Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/30 9,485,000 10,413,392 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 2,450,000 2,454,606 Route 3 North Transportation Improvement Association, LR (Insured; MBIA, Inc.) 5.75 6/15/10 3,000,000 a 3,193,410 Michigan5.5% Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 5,000,000 4,950,100 Michigan Building Authority, Revenue (Residual Certificates) 5.50 10/15/17 10,000,000 b,c 10,618,100 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 7,525,000 7,232,052 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) 6.25 6/1/12 2,640,000 a 2,956,826 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) 6.25 6/1/22 610,000 522,703 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 5,000,000 6,016,500 Minnesota1.8% Chaska, Electric Revenue 6.00 10/1/10 2,000,000 a 2,146,440 Minnesota Housing Finance Agency, SFMR 5.95 1/1/17 405,000 410,597 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/30 3,000,000 2,983,260 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/35 4,855,000 4,793,487 Mississippi.3% Mississippi Home Corporation, SFMR (Collateralized; GNMA) 6.95 12/1/31 1,620,000 1,679,616 Missouri1.2% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.38 12/1/27 2,470,000 2,314,662 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Anthony's Medical Center) 6.13 12/1/10 4,000,000 a 4,370,760 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 6.30 9/1/25 95,000 96,293 New Jersey5.5% New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/27 10,000,000 10,179,200 New Jersey Turnpike Authority, Turnpike Revenue (Insured; MBIA, Inc.) 5.50 1/1/10 6,000,000 a 6,286,200 New Jersey Turnpike Authority, Turnpike Revenue (Insured; MBIA, Inc.) 6.00 1/1/11 8,995,000 9,617,094 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/13 5,135,000 a 6,025,204 New Mexico1.1% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.38 4/1/22 1,430,000 1,432,932 Jicarilla Apache Nation, Revenue 5.50 9/1/23 5,000,000 5,145,350 New York5.9% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151th Series) 6.00 9/15/28 9,690,000 b,c 10,384,143 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 7.13 8/1/11 3,555,000 3,341,202 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 3,000,000 2,640,150 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 6.00 6/15/10 3,085,000 a 3,331,707 New York State Dormitory Authority, Revenue (New York University) (Insured; MBIA, Inc.) 6.00 7/1/17 3,500,000 4,071,865 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 5,000,000 4,881,350 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Insured; AMBAC) 5.25 7/1/24 3,345,000 3,411,164 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/13 2,500,000 2,961,175 North Carolina3.8% North Carolina Eastern Municipal Power Agency, Power System Revenue 7.00 1/1/13 3,500,000 3,875,690 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.75 1/1/26 5,000,000 5,207,150 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.45 8/15/20 1,000,000 997,650 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.63 8/15/30 2,565,000 2,531,860 University of North Carolina Board of Governors of the University of North Carolina at Chapel Hill, General Revenue 5.00 12/1/34 9,200,000 9,334,780 Ohio5.3% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 16,000,000 14,278,240 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.35 12/1/31 3,000,000 3,129,570 Cuyahoga County, Hospital Facilities Revenue (UHHS/CSAHS-Cuyahoga, Inc. and CSAHS/UHHS-Canton, Inc. Project) 7.50 1/1/30 7,000,000 7,416,220 Hamilton County, Sales Tax Refunding and Improvement Bonds (Insured; AMBAC) 0.00 12/1/25 14,865,000 d 5,912,702 Oklahoma1.3% McGee Creek Authority, Water Revenue (Insured; MBIA, Inc.) 6.00 1/1/13 6,880,000 7,333,117 Oregon.6% Portland, Sewer System Revenue (Insured; FGIC) 5.75 8/1/10 3,500,000 a 3,736,985 Pennsylvania3.2% Butler County Industrial Development Authority, Health Care Facilities Revenue (Saint John Lutheran Care Center Project) (Collateralized; GNMA) 5.85 4/20/36 4,210,000 4,313,650 Pennsylvania Economic Development Financing Authority, SWDR (USG Corporation Project) 6.00 6/1/31 5,000,000 4,339,300 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; FSA) 5.25 7/15/28 9,375,000 10,037,719 South Carolina2.1% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/12 10,900,000 a,b,c 12,120,800 Tennessee2.4% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/31 7,455,000 6,923,682 Memphis Center City Revenue Finance Corporation, Sports Facility Revenue (Memphis Redbirds Baseball Foundation Project) 6.50 9/1/28 8,000,000 6,819,520 Texas8.3% Alliance Airport Authority Inc., Special Facilities Revenue (American Airlines, Inc. Project) 5.75 12/1/29 3,000,000 1,355,880 Austin Convention Enterprises Inc., Convention Center Hotel First Tier Revenue 6.00 1/1/11 5,000,000 a 5,443,250 Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 4,000,000 3,962,520 Brazos River Authority, PCR (TXU Energy Company LLC Project) 5.00 3/1/41 3,000,000 1,857,090 Brazos River Harbor Navigation District, Revenue (The Dow Chemical Company Project) 4.95 5/15/33 2,600,000 2,212,782 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; FSA) 5.50 11/1/21 3,000,000 3,007,860 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/32 5,250,000 e 5,257,140 North Texas Tollway Authority, System, First Tier Revenue 5.63 1/1/33 5,000,000 4,976,700 North Texas Tollway Authority, System, First Tier Revenue 5.75 1/1/40 11,850,000 11,874,885 North Texas Tollway Authority System, Second Tier Revenue 5.75 1/1/38 5,510,000 5,320,401 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 3,500,000 3,601,290 Washington2.2% Washington Public Power Supply System, Revenue (Nuclear Project Number 3) (Insured; MBIA, Inc.) 7.13 7/1/16 10,425,000 12,719,438 West Virginia1.0% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 3,500,000 3,262,805 West Virginia Hospital Finance Authority, HR (Charleston Area Medical Center, Inc.) 6.00 9/1/10 2,440,000 a 2,642,081 Wisconsin4.0% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/27 4,140,000 4,073,760 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/28 13,350,000 13,694,163 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 5,500,000 5,601,035 U.S. Related2.9% Puerto Rico Commonwealth, Public Improvement (Insured; MBIA, Inc.) 5.25 7/1/13 6,000,000 6,200,280 Puerto Rico Commonwealth, Public Improvement (Insured; MBIA, Inc.) 5.65 7/1/15 4,000,000 4,399,520 Puerto Rico Electric Power Authority, Power Revenue (Insured; FSA) 5.25 7/1/27 6,100,000 6,292,455 Total Long-Term Municipal Investments (cost $604,883,614) Short-Term Municipal Coupon Maturity Principal Investments1.1% Rate (%) Date Amount ($) Value ($) Georgia1.0% Burke County Development Authority, PCR, CP (Oglethorpe Power Corporation) (Liquidity Facility; Rabobank Nederland) 10.00 8/5/08 5,500,000 5,500,000 Ohio.1% Clark County, Health Care Facilities Revenue (The Ohio Masonic Home Project) (Insured; AMBAC and Liquidity Facility; Key Bank) 8.00 8/7/08 720,000 f 720,000 Total Short-Term Municipal Investments (cost $6,220,000) Total Investments (cost $611,103,614) 105.1% Liabilities, Less Cash and Receivables (5.1%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2008, these securities amounted to $73,494,928 or 12.6% of net assets. c Collateral for floating rate borrowings. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Purchased on a delayed delivery basis. f Variable rate demand note - rate shown is the interest rate in effect at July 31, 2008. Maturity date represents the next demand date, not the ultimate maturity date. A July 31, 2008, the aggregate cost of investment securities for income tax purposes was $611,103,614. Net unrealized appreciation on investments was $3,312,360 of which $19,208,163 related to appreciated investment securities and $15,895,803 related to depreciated investment securities Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 614,415,974 0 Level 3 - Significant Unobservable Inputs 0 0 Total 614,415,974 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. 3 FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PREMIER MUNICIPAL BOND FUND By: /s/ J. David Officer J. David Officer President Date: September 25, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: By: September 25, 2008 /s/ James Windels James Windels Treasurer Date: September 25, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) 4
